Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the species etanercept, acrylic particle and L, W and mass of the acrylic particle  in the reply filed on 5/13/2022 is acknowledged.
Claims 17-18, 37-38-39 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a species etanercept, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/13/2022. Since it is not clear if claim 50 is in relation to etanercept and depends from a canceled claim the claim has been rejected under 112. 


INFORMATION DISCLOSURE STATEMENT 
2.	The Information Disclosure Statements filed 7/28/2021 and 5/13/2022 are  acknowledged. 


Claim Rejections - 35 USC § 1112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 16-18 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2 and 17-17 are recites in the preamble a method of making an injectable pharmaceutical composition comprising etanercept however, the body of the claim discloses selecting appropriate particles with dimensions of length, width and mass without any recitation of a pharmaceutical composition or etanercept thus it is not clear what the method is directed to since the body of the claim does not recite any pharmaceutical composition.. 
	Claim 50 is dependent on claim 24 which is canceled thus it is not clear what claim this depends from. It is suggested to cancel claim 50 because the limitations are already recited with regards to etanercept in claim 16.
CORRESPONDENCE
4.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-Awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Danah Al-Awadi/
Examiner, Art Unit 1615